Title: John Harvie to Thomas Jefferson, 17 February 1812
From: Harvie, John
To: Jefferson, Thomas


          
                  Dear Sir 
                   
                     February 17th 1812 Woodford County Kentucky
          The dreadful blow which has thinned my family has occasioned a remissness in my writing to you; but your goodness, I know, will forgive the omission in the cause, which has produced it. Perhaps this letter will not reach you by the time that your that is 
                  claim against me is due. I hope however that a short procrastination of payment will occasion you no sensible inconvenience I have written to Doct. Brockenbrough of Richmond who is my agent in Virginia that I should request you to forward on my note to him for payment. As communications from this country by mail are extremely liable to miscarriage I have thought the 
                  this the most eligible mode of discharging the debt and I hope that it meets with your concurrence. As you have most probably an agent at Richmand 
                  Richmond, and at all events almost daily opportunities of communication to that place I inferred that the fixing upon it for the cancellation of your claim would not thwart any of your arrangements
			 Under that I 
                  impression I now ask the favour of your sending on the note to Doct. Brockenbrough for payment. As soon as that has taken place an le answer acknowledgeing its occurrence would be most acceptable to yours most respectfully
          
            John Harvie
        